The bill was filed January 26, 1937, by minority shareholders in The Lytle Coal Company, a Pennsylvania mining corporation, against that corporation and other parties, corporate and individual, for accounting and other relief. Defendants filed preliminary objections under Equity Rule 48. When they came on for hearing in the court below, plaintiffs asked and obtained leave to amend. After the bill was amended, the preliminary objections were renewed. The case then came on for hearing before the four judges of the court below sitting in banc. They were of opinion that it appeared from the bill that plaintiffs' laches stood in the way of recovery. The bill was therefore dismissed in an opinion written for the court in banc by VALENTINE, J., certain extracts from which, fully supporting the conclusion reached, will be found in the reporter's statement of the case.
The decree is affirmed at the costs of appellants. *Page 401